                                          UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEW MEXICO

                                       Before the Honorable CARMEN E. GARZA
                                     CRIMINAL CLERK’S MINUTES at Las Cruces
                                           (By Zoom Video Conference)
                                                                           Recording
Case Number:        21-MJ-713                  Date:   6/3/2021                           LCR ORGAN
                                                                           Information:
Clerk:              B. WILSON                  Type of Hearing:            DETENTION


Defendant(s):                                          Attorney(s):                                   Appt’d.   Ret’d.

JOHN BENJAMIN THORNTON
                                                       BERNADETTE SEDILLO                               ☐         ☐
(TELEPHONIC)

Assistant
                      MARISA ONG                       Interpreter:    N/A
U.S. Attorney:
Probation                                              Court in
                      VIRGINIA SILVA                                   9:42-9:55 A.M.     13 MIN
Officer:                                               Session:


☒        Defendant detained as a flight risk and danger to the community


         Other: DEFENSE DISAGREES WITH PRETRIAL’S REPORT AND BELIEVES THERE ARE CONDITIONS
         THAT CAN BE FASHIONED FOR DEFENDANT’S RELEASE, NO CRIMINAL CONVICTIONS ON HIS
         REPORT, ALL CASES WERE EITHER NOT PROSECUTED OR DISMISSED; HIS ONLY PENDING CHARGE
         IS A MISDEMEANOR CHARGE OUT OF TEXAS; NO INDICATION THAT DEFENDANT EVER FAILED TO
         APPEAR FOR COURT OR COMPLY WITH CONDITIONS IN ANY OF HIS PREVIOUS CASES; DEFENDANT
         REQUESTED A RESET OF CASE IN TEXAS DUE TO NO TRANSPORTATION; DEFENSE CHECKED AND
         THERE IS NO WARRANT OUTSTANDING; DEFENDANT HAS A STELLAR PAST IN THE MILITARY, HAS
         LIVED IN THE SAME APARTMENT FOR OVER A YEAR; COURT CAN PLACE DEFENDANT ON GPS
         MONITORING IF NEEDED; DEFENSE STATES THAT DURING PRELIMINARY HEARING, GOVERNMENT
         CLARIFIED THEY ARE ONLY PURSUING CHARGES FOR VICTIM 2 AND VICTIM 3 IN THE CASE, AND
         THEY ARE NOT CHARGING HIM FOR THREATENING THE PRESIDENT, THESE WERE ONLY THREATS
         BY TEXT AND DEFENDANT HAD NO PLAN TO TRAVEL TO THE VICTIM’S STATES; DEFENSE
         REQUESTS HE BE ABLE TO RESIDE AT HIS RESIDENCE WITH E/M OR HALFWAY HOUSE. COURT
 ☒       ASKS DEFENSE ABOUT INFORMATION NOT BEING VERIFIED. DEFENSE IS NOT CLEAR WHY THE
         REPORT STATED THAT. AUSA IS MOVING FOR DETENTION, CONCURS WITH PRETRIAL’S
         RECOMMENDATION, EVIDENCE IS EXTREMELY STRONG WITH REGARD TO VICTIM 2 (EX WIFE),
         SAID HE WAS GOING TO EXECUTE HER, 7 HOURS BEFORE HE WAS ARRESTED ON THE 24TH, HE
         POSTED MORE THREATS, VICTIM 2 IS TAKING THE THREATS SERIOUSLY AND IS AFRAID FOR HER
         LIFE, DEFENDANT WAS INTERVIEWED AND ADMITTED TO MAKING THESE THREATS; HE
         THREATENED THE OFFICERS QUESTIONING HIM, HE IS STILL POSTING INFORMATION ABOUT
         EXECUTING THE PRESIDENT; SECRET SERVICE AND LAW ENFORCEMENT ARE INVOLVED TO
         MAKE SURE THESE THREATS ARE NOT CARRIED OUT; IF HE IS RELEASED, HE WILL NOT BE ABLE
         TO HELP HIMSELF BY NOT POSTING THREATS. BASED ON REPRESENTATIONS IN THE PRETRIAL
         REPORT, THE COURT FINDS DEFENDANT IS A DANGER AND HE WILL BE DETAINED. DEFENSE
         OBJECTS TO FINDING HE IS A DANGER TO COMMUNITY, PURSUANT TO 18:3142F, HE IS NOT
         CHARGED WITH ANY OF THESE CRIMES. COURT WILL DETAIN AS BOTH DANGER AND FLIGHT
         RISK.
